Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-18 have been amended. Claims 1-18 are allowed.

	Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
          Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of “facilitating, a communication…,  via a proxy component of a subscriber access device that is configured to bridge traffic between peer-to-peer (P2P) clients of a P2P group that support WLAN Direct connection and legacy wireless stations (STAs) of a wireless local area network (WLAN) that do not support WLAN Direct connection with the P2P clients of the P2P group”, “wherein the message is received at the proxy component of the subscriber access device and is directed to one or more of the legacy wireless STAs of the WLAN that do not support WLAN Direct connection with the P2P client of the P2P group” and “wherein the response is received at the proxy component of the subscriber access device and is directed to the P2P client of the P2P group that does not have WLAN Direct connection with the at least one of the one or more legacy wireless STAs of the WLAN from which the response was received”. The same reasoning applies to independent claims 5 and 9 mutatis mutandis. Accordingly, dependent claims 2-4, 6-8, and 10-18 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/DAVID R LAZARO/Primary Examiner, Art Unit 2455